DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, per page 4, filed November 4, 2022, with respect to claim 1 have been fully considered and are persuasive.  The objection of August 4, 2022 has been withdrawn. 
Applicant's arguments filed November 4, 2020 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant asserts that Fig. 4a of Babcock only teaches a carbon layer within a boron doping diffusion region not an arsenic doped diffusion region.  However, Babcock does disclose the carbon layer within a diffusion structure of a PMOS with boron doping or NMOS with arsenic (see Para [0015] , [0021]).  Applicant further states that the carbon concentration cannot be met by Babcock as it now in relation to the arsenic impurity not boron.  However, as stated above, Babcock does disclose that NMOS would have equivalent arsenic impurity regions and as so meets these new limitations.

Status of the Claims
Claims 3-5 and 8-14 are canceled.  Claims 1-2, and 6-7 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2004/0032764) in view of Babcock (US 2002/0033511) in view of Schrott (US Pat. No. 6,333,543) in further view of Kodama (US 2020/0303383).
Claim 1, Koga discloses (Fig. 5) A semiconductor device comprising: 	a semiconductor substrate (1, silicon substrate, Para [0029]);	a first transistor (nMOS)  comprising a first diffusion layer (11/14, n + type source/drain/contact, under broadest reasonable interpretation (BRI) 14 is considered contact part of full diffusion layer 11/14,Para [0030]) provided on a surface of the semiconductor substrate (11/14 is on top surface of 1) and including impurities (11 includes arsenic, Para [0045]).	a first contact plug (leftmost 19, tungsten interconnection, Para [0031], hereinafter “1st”) provided on the first diffusion layer (1st is provided on right 11/14), 	a second transistor (pMOS) comprising a second diffusion layer (12, p +type source/drain,  [0030]) provided on the surface of the semiconductor substrate (12 provides on top surface of 1) and having a conductivity type different from that of the first diffusion layer (12 is p-type and 11 is n-type) and not including carbon (12 includes boron and silicon, Para [0045]); 	a  layer (5, gate oxide film, Para [0044]) being directly in contact with the second diffusion layer (5 is in direct contact with 12); 	a second contact plug (middle 19, tungsten interconnection, Para [0031]) hereinafter, “2nd”)  provided on the layer (2nd is on 5); 	the first diffusion layer (11/14) comprises a first region (14, buried contact, Para [0045]) being directly in contact with the first contact plug (right 14 is in direct contact with 1st), and a second region (11) covering the first region (11 covers 14 on the bottom), the impurities are arsenic (As)  (to form the nMOS arsenic is doped into polysilicon for 11 and 14, Para [0045]).	Koga does not explicitly disclose a first diffusion layer including carbon, an epitaxial layer and a stacked body placed on the first contact plug and the second contact plug and having electrode films and insulating films alternately stacked thereon and memory films provided in the stacked body, and a concentration of the carbon is higher than that of the impurities in the first region as a depth from the surface is larger.	However, Babcock discloses (Fig. 4a) a first diffusion layer (180/190/195, s/d extension region/halo region/ carbon containing layer, Para [0015]-[0017]) including carbon (195 has carbon, Para [0017]) that comprises a second region (195, carbon containing layer, Para [0017]) covering (195 covers 180),  a first region (180, lightly doped s/d extension region, dopant may be arsenic or boron depending on the MOS, Para [0015]- [0017]), and a concentration of the carbon is higher than that of the impurities in the first region as a depth from the surface is larger (concentration of carbon is highest 195 farthest from top surface of 10, Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the multi-layered source/drain diffusion region of Babcock as the carbon layer can help inhibit dopant diffusion (Para [0017]).	Furthermore, Schrott discloses forming a gate oxide (81, gate oxide, Col. 1, lines: 59-67) by an epitaxial growth process (Col. 1, lines: 59-67).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the epitaxial gate oxide of Schrott to the device of Koga as it is a common method for forming gate oxides in FETs (Schrott, Col. 1, lines: 59-67).	As a result  Koga in view of Schrott discloses an epitaxial layer direct in contact with the second diffusion layer.	Furthermore, Kodama discloses (Fig. 4) 	a stacked body (23/43, conductor/insulating film alternately stacked, Para [0072]) placed on (23/43 are on CS of TrP) a first contact plug (CS of TrP, contacts, Para [0093]) and a second (23/43 are on CS of TrN)  contact plug (CS of TrN, contacts, Para [0093]) and having electrode films and insulating films alternately stacked thereon (23/43 are word lines and insulating films alternately stacked on CS, Para [0072[); and 	memory films (MP, memory pillar, Para [0075]) provided in the stacked body (MP extends in 23/43).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the stacked body and memory film above the plugs of Kodama as  they form a common memory cell array with peripheral bottom circuit, Para [0058] -0065]).	Claim 6, Koga in view of Babcock, Schrott, and Kodoma discloses the device of Claim 1.	Babcock discloses (Fig. 4a) wherein a level relation between the concentration of the impurities and the concentration of the carbon is reversed in the first region (in 180 the concentration of impurities is largest the closer to the top surface of 10 since carbon concentration increases the farther from the top surface and closer to 195 you get, Para [0017]).
Claim 7, Koga in view of Babcock, Schrott, and Kodoma discloses the device of Claim 1.
Babcock discloses (Fig. 4a) wherein the concentration of the carbon is higher than that of the impurities in the second region (the concentration of carbon is highest in 195 and less impurities are present, Para [0017]).	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2004/0032764) in view of Babcock (US 2002/0033511) in view of Schrott (US Pat. No. 6,333,543) in view of Kodama (US 2020/0303383) as applied to claim 1 above, and in further view of Lippert (US 2002/0125479).	Claim 2, Koga in view of Babcock, Schrott, and Kodoma discloses the device of Claim 1.	Babcock discloses wherein the concentration of the carbon is lower than the concentration of the impurities in a contact portion between bottoms of the first contact plug (19 as taught by Kodama) and the first region (concentration of carbon would be lower in a portion of 180 between bottom of 180 and bottom of 19 of Koga since carbon is concentrated in 195 in Fig. 4a).	Koga in view of Babcock, Schrott, and Kodoma does not explicitly disclose wherein the concentration of the carbon is equal to or higher than 1 x 1019 cm-3.	However, Lippert discloses forming source and drain areas by doping carbon in a concentration of 5 x 1019 cm-3 (Para [0027] – [0029]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of carbon concentration (result effective at least insofar as concentration affects the diffusion barrier capabilities) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	 Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819